Citation Nr: 0736618	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  05-18 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by numbness and tingling of the left arm, 
including as secondary to residuals of ligament disruption of 
the C1 and C2 vertebrae with subluxation, deformity, and mild 
degenerative changes. 

2.  Entitlement to service connection for a hip disability, 
to include residuals of removal of bone from the hip.

3.  Entitlement to service connection for a right knee 
disability, to include arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1981 to August 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in May 2004, which denied 
service connection for right knee and hip disabilities, and 
December 2005, which denied service connection for residuals 
of removal of bone from hip and numbness and tingling of the 
left arm.  

The Board points out that the veteran filed a timely Notice 
of Disagreement in July 2004 to the May 2004 rating decision 
as to the issue of an increased rating for residuals of 
ligament disruption of the C1 and C2 vertebrae with 
subluxation, deformity, and mild degenerative changes.  A 
Statement of the Case was subsequently issued in April 2005.  
However, in his VA Form 9 received in May 2005, the veteran 
indicated that he was only appealing the issues of right knee 
disability, residuals of left hip, and neuropathy.  
Therefore, as the issue of an increased rating for residuals 
of ligament disruption of the C1 and C2 vertebrae with 
subluxation, deformity, and mild degenerative changes has not 
been timely perfected, it is not before the Board.  

The Board notes that the veteran's claims of hip disability 
and residuals of removal of bone from hip have been 
adjudicated as two separate claims.  However, the Board finds 
that the adjudications were of the same claim, however styled 
and has thus been characterized as one issue.  See Ashford v. 
Brown, 10 Vet.App. 120, 123 (1997).

The issues of service connection for a hip disability, to 
include residuals of removal of bone from the hip, and right 
knee disability are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran currently has a disability manifested by numbness 
and tingling in the left arm related to service. 


CONCLUSION OF LAW

A disability manifested by numbness and tingling in the left 
arm, was not incurred in or aggravated by service, including 
as secondary to residuals of ligament disruption of the C1 
and C2 vertebrae with subluxation, deformity, and mild 
degenerative changes.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondences dated in May 2005 and September 2006, the 
RO satisfied its duty to notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  

In September 2006 and December 2006, the RO also notified the 
veteran of the process by which disability ratings and 
effective dates are established.  Although these notices were 
not provided prior to the initial adjudication of the claim, 
such error was harmless given that service connection is 
being denied, and as such, no rating or effective date will 
be assigned.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159 
(c) (2007).  Service medical records have been associated 
with the claims file.  All identified and available treatment 
records have been secured and the veteran has been medically 
evaluated in conjunction with his claim.  The duties to 
notify and assist have been met.

Analysis

The veteran contends that a disability manifested by numbness 
and tingling of the left arm is related to service, including 
as secondary to residuals of ligament disruption of the C1 
and C2 vertebrae with subluxation, deformity, and mild 
degenerative changes.  The veteran is service-connected for 
residuals of fracture of the left elbow; therefore, the 
analysis will revolve around manifestations other than that 
related to the service-connected left elbow disability.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

The primary issue in this case is whether the veteran has a 
diagnosis of a current disability.  Various VA treatment 
records note a past history of neuropathy but do not specify 
which part of the body.  A February 2004 VA examination 
report noted that sensory examination was intact to pinprick, 
vibration, and light touch in the upper and lower 
extremities.  The examiner found no focal decreased 
sensation,  Babinski sign, or Hoffman sign present.  An April 
2004 VA examination addendum report noted that there was no 
obvious structural abnormality explaining the veteran's 
intermittent left arm symptoms.  The examiner indicted that 
it was possible but speculative that the symptoms represented 
a kind of "neuralgia" due to remote injury causing 
"abnormal pain circuits" to become established in the 
spinal cord.  

Based on the evidence, it does not appear that the veteran 
has a current diagnosis of a disability.  The closest thing 
to a diagnosis is noted in the April 2004 VA examination 
report which indicated that it was speculative that the 
symptoms were neuralgia.  However, service connection may not 
be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  Therefore, the Board 
does not find that the veteran has a diagnosis of a current 
disability manifested by numbness and tingling of the left 
arm.  

Even when affording the veteran the benefit of the doubt and 
finding that the veteran has a current disability for 
discussion purposes, the Board finds that service connection 
on a secondary basis nevertheless still fails.  He is 
service-connected for residuals of ligament disruption of the 
C1 and C2 vertebrae with subluxation, deformity, and mild 
degenerative changes, evaluated as 30 percent disabling.  But 
there is no competent medical evidence that a disability 
manifested by numbness and tingling is caused by service-
connected back disability.  As noted above, the April 2004 VA 
examination report stated that it speculative that the 
symptoms represented a kind of "neuralgia" due to remote 
injury causing "abnormal pain circuits" to become 
established in the spinal cord.  As previously indicated, 
service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102.  Therefore, service connection on a secondary basis is 
not warranted. 

The Board will now consider the case on a direct basis.  
Service medicals records include a January 1985 record 
related to the veteran's spinal injury noting new reflex 
findings with some irritability on the left side, persistent 
reflex asymmetry in the upper extremities, the left being 
brisker than the right, and residual tingling in the ring and 
long finger.  An April 1986 Medical Evaluation Board record 
noted that on neurological examination, motor strength was 
five over five, cranial nerves II to XII were intact, no 
clonus, and Babinski was down going bilaterally.  The report 
further noted that the veteran's back injury resulted in very 
mild persistent residual neurological findings which was 
hyperactive left biceps and triceps reflexes.  

Based on the evidence, the Board finds that service 
connection on a direct basis is not warranted as there is no 
competent medical evidence that any current disability is 
related to service.  Service medical records noted mild 
persistent residual neurological symptoms in the left arm.  
However, the first indication of a relevant disability post-
service was in June 2003 when the veteran presented to the VA 
emergency room complaining of numbness and tingling in the 
left hand for six weeks (testing showed normal left upper 
extremity and denervation of the left upper extremity; study 
was considered incomplete).  This is 17 years after service 
discharge.  The lengthy period without treatment and lack of 
documented evidence of continuity of symptomatology weighs 
against the claim.  Furthermore, there is no opinion which 
provides a nexus between current disability and service.  

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's service connection claim because 
there is no evidence of a current diagnosis of a disability 
manifested by numbness and tingling in the left arm.  Without 
current evidence of a disability, there is no true indication 
that that a disability is associated with service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in 
view of the lack of complaints of a disability until several 
years post-service, any opinion relating pertinent disability 
to service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).      

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, No. 04-0534 (U.S. Vet. App. Jun. 15, 
2007), the United States Court of Appeals for Veterans Claims 
(Court), citing Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994), emphasized that lay testimony is competent if it is 
limited to matters that the witness has actually observed and 
is within the realm of the witnesses personal knowledge; see 
also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means 
any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

The Board finds the veteran is competent to attest to his 
observations of his disability.  Layno; 38 C.F.R. § 
3.159(a)(2).  However, as a lay person, he is not competent 
to render a diagnosis or an opinion as to the cause or 
etiology of any current disability because he does not have 
the requisite medical expertise.  See, e.g., See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran has a current disability manifested by 
numbness and tingling in the left arm related to service, 
including secondary to service-connected back disability.  
When the preponderance of evidence is against a claim, it 
must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a disability manifested by numbness 
and tingling in the left arm, including as secondary to 
residuals of ligament disruption of the C1 and C2 vertebrae 
with subluxation, deformity, and mild degenerative changes is 
denied. 


REMAND

It appears, in this case, that VA has not satisfied its duty 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim for service connection for a hip 
disability.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2007).

In support of his claim for service connection for a hip 
disability, the veteran submitted a VA Form 21-4142, received 
in May 2005, listing treatment at Landstuhol, Germany.  In an 
October 2006 statement, he again indicted that he had bone 
removed from his hips for his back surgery in LARMC, 
Landstuhol, Germany.  Service medical records show that the 
veteran was treated in LARMC, Landstuhl, Germany from 
November 9 to December 17, 1984.  There is a record from 
LARMC entitled "Addendum to Medical Air Evacuation" dated 
on December 19, 1984 in the claims folder and pre-op/op 
records dated on November 14- November 15, 1984.  The 
November 15, 1984 op note indicated iliac bone graft.  On 
remand, the RO should ensure all records associated with the 
veteran's 1984 treatment at LARMC are obtained.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  On 
remand, the veteran should be afforded an examination to 
determine whether he has a current hip disability, to include 
any residuals of residuals of removal of bone from the hip 
and if so, if it is related to service.
 
As to the claim for service connection for a right knee 
disability, service medical records show that a right knee 
injury with probable medial collateral ligament and anterior 
cruciate ligament tears was noted in November 1984.  A 
January 1985 record from Walter Reed Army Medical Center 
noted that the veteran had virtually full range of motion of 
the right knee with abundant callus formation.  Most 
recently, a January 2005 VA treatment record noted complaints 
of swelling in the right knee and a June 2003 VA imaging 
record noted no evidence of acute injury of the right knee.  
An October 2003 VA treatment record noted the veteran's 
complaints of sharp pain in the right lateral knee with mild 
swelling and degenerative joint disease of the right knee.  
Therefore, on remand, the veteran must be afforded an 
examination to determine the nature of any current right knee 
disability and whether any such disability found is 
etiologically related to service.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
service department offices, and request 
that a search be conducted for the 
complete treatment records relating to 
the removal of the hip bone at the 
Landstuhl Regional Medical Center in 
Germany from November 9, 1984 to 
December 17, 1984.  The results of such 
request, whether successful or 
unsuccessful, should be documented in 
the claims file, and the veteran 
informed of any negative results.

2.	Schedule the veteran for a hip 
examination to ascertain the nature and 
etiology of any current hip disability, 
including specifically, an assessment as 
to whether any current hip disability is 
etiologically related to the in-service 
hip bone removal.  The claims file must 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examination report 
must indicate that the claims file was 
reviewed in conjunction with the 
examination.  The examiner should 
provide an opinion as to whether there 
is a 50 percent probability or greater 
any current hip disability is 
etiologically related to the veteran's 
period of active service, including the 
in-service notation of hip bone removal.  
The examiner should provide the 
rationale for the opinion provided.  If 
the requested opinion cannot be rendered 
without resort to speculation, the 
examiner should so state.

3.	Schedule the veteran for a right knee 
examination to ascertain the nature and 
etiology of any current right knee 
disability, including specifically, an 
assessment as to whether any current 
right knee disability is etiologically 
related to the in-service notations 
related to the right knee.  The claims 
file must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report must indicate that the claims 
file was reviewed in conjunction with 
the examination.  

The examiner should provide an opinion 
as to whether there is a 50 percent 
probability or greater any current right 
knee disability is etiologically related 
to the veteran's period of active 
service, including the in-service 
notations of treatment related to the 
right knee.  The examiner should provide 
the rationale for the opinion provided.  
If the requested opinion cannot be 
rendered without resort to speculation, 
the examiner should so state.

4.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claims for 
service connection for a hip disability 
and a right knee disability.  If 
further action remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow the 
appellant an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).








____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


